Opinion issued August 4, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-16-00113-CV
                             ———————————
                          WILLIAM HARRIS, Appellant
                                          V.
                     ALTHEA THOMAS, ET AL., Appellees



                    On Appeal from the 405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 15-CV-0165

                           MEMORANDUM OPINION
      Appellant, William Harris, proceeding pro se and incarcerated, has filed a

motion to dismiss his appeal. See TEX. R. APP. P. 42.1(a)(1). Although the motion

does not contain a certificate of conference or a certificate of service, the motion has

been on file with this Court for more than ten days and no response has been filed.
See id. 9.5(d), (e), 10.1(a)(5), 10.3(a)(2). No other party has filed a notice of appeal

and no opinion has issued. See id. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Brown, and Huddle.




                                           2